Citation Nr: 1003218	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1963 to May 
1967.  The appellant's service personnel records indicate 
that he served on temporary duty in the Republic of Vietnam 
for 122 days during his time in active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.  The appellant submitted a Notice of Disagreement 
with these findings in June 2005 and timely perfected his 
appeal in March 2006.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his March 2006 Substantive Appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from bilateral 
sensorineural hearing loss that is the result of a disease or 
injury in service, nor did it manifest within one year of 
service separation.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a right arm 
disability that is the result of a disease or injury in 
active duty service.

3.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a low back 
disability that is the result of a disease or injury in 
active duty service.

4.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from chronic prostatitis 
that is the result of a disease or injury in active duty 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  A right arm disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.3.04 (2009).

3.  A low back disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.3.04 (2009).

4.  Chronic prostatitis was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.3.04 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are 


not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claims, a letter dated in March 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claims, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The Board notes that the appellant indicated J.B., 
M.D. was in possession of medical records relevant to his 
claims.  Unfortunately, after multiple attempts, VA was 
unable to obtain these records.  In a letter to the appellant 
dated in February 2006, VA informed him that no response had 
been received from J.B., M.D. and that the appellant was 
responsible for obtaining these records.  See VA Letter, 
February 27, 2006.  It does not appear that the appellant 
made any further attempts to obtain these missing medical 
records.  The Board notes that the duty to assist is not 
always a one-way street.  If the appellant wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in VA 
examinations dated in March 2005, the results of which have 
been included in the claims file for review.  The 
examinations involved a review of the claims file, a thorough 
examination of the appellant, and opinions that were 
supported by sufficient rationale.  Therefore, the Board 
finds that the examinations are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant contends that he currently suffers from 
bilateral sensorineural hearing loss, a right arm disability, 
a low back disability and chronic prostatitis as a result of 
his time in active duty service.  The Board disagrees.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Bilateral Sensorineural Hearing Loss

The appellant contends that his current bilateral 
sensorineural hearing loss is the result of acoustic trauma 
he sustained while serving in combat as well as due to 
aircraft noise.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

Initially, the Board notes that the appellant currently 
suffers from bilateral sensorineural hearing loss.  During 
his March 2005 VA audiological examination, his audiometry 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
50
55
LEFT
15
15
15
40
45

See VA Audiological Examination Report, March 24, 2005.  
Pursuant to 38 C.F.R. § 3.385, the appellant has satisfied 
the requirements for hearing loss for VA purposes.  
Accordingly, element (1) under Hickson has been satisfied.  
See Hickson, supra.

Upon entry into active duty, the appellant's May 31, 1963, 
audiometry findings were as follows:

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
n/a
5 (10)
LEFT
0 (15)
5 (15)
5 (15)
n/a
5 (10)

During a remote examination, the appellant's  May 13, 1966, 
audiometry findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
15 (25)
15 (20)
LEFT
10 (25)
10 (20)
10 (20)
15 (25)
15 (20)

Upon separation from active duty, the appellant's March 21, 
1967, audiometry findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
5 (20)
10 (20)
10 (20)
10 (20)
10 (15)

In sum, the appellant's service treatment records do not 
reflect any complaints, treatment or diagnoses of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Further, there is no evidence of hearing loss within 1 year 
of service separation.  Accordingly, element (2) under 
Hickson has not been satisfied.  See Hickson, supra.

The Board acknowledges that the appellant's military 
occupational specialty was listed as civil engineer.  See 
Department of Defense (DD) Form 214.  However, the appellant 
also contends that he is a veteran of combat.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  Upon review of the 
appellant's DD 214, it is noted that he is the recipient of 
the National Defense Service Medal, the Air Force Medal, the 
Vietnam Service medal and the Air Force Commendation Medal.  
There is no indication that he is a veteran of combat, and 
thus he is not afforded the presumption under 38 U.S.C.A. § 
1154(b).

As noted above, the veteran participated in a VA audiological 
examination in March 2005.  The appellant reported that while 
working in civil engineering areas in service, he was exposed 
to acoustic trauma from saws, mill presses and mill grinders.  
As a civilian, the appellant worked as a quality control 
manager in a feed factory for 32 years.  He stated that he 
was provided with hearing protection during his civilian 
employment.  The examiner diagnosed the appellant with mild 
to moderate high frequency sensorineural hearing loss in both 
ears.  The examiner opined that because the appellant had no 
ratable hearing loss at the time of separation from service, 
it was not likely that his current hearing loss was a direct 
result of military noise exposure.  See VA examination 
report, March 24, 2005.

The only remaining evidence of record consists of the 
appellant's personal statements that his current bilateral 
hearing loss is due to noise exposure in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he sustained certain injuries during service (to 
include noise exposure) or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  As such, the 
appellant's assertions regarding the etiology of his current 
bilateral hearing loss are of little probative value.  
Conversely, the VA examiner's March 2005 opinion is of 
tremendous evidentiary weight as the rationale was based on 
not only an examination of the appellant but a review of the 
claims file which included the appellant's service treatment 
records.  The Board finds the VA opinion to be persuasive and 
the most probative evidence on file with regard to nexus.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that his current bilateral 
sensorineural hearing loss is related to service.  There is 
not an approximate balance of evidence.

Right Arm Disability, Low Back Disability and Chronic 
Prostatitis

The appellant contends that he currently suffers from a right 
arm disability, a low back disability and chronic prostatitis 
that are the result of his time in active duty service.  
Specifically, the appellant claims that a fall from a fire 
escape while in service caused his current right arm and low 
back pain.  He further claims that the prostatitis he was 
treated for in service has continued to present day.

Upon entry into service, all of the appellant's systems were 
found to be normal and the appellant himself indicated that 
he was in good health.  See Standard Forms (SF) 88 & 89, 
Service Entrance Examination Reports, May 31, 1963.  In 
August 1965, the appellant was seen at Emergency Sick Call at 
Sheppard Air Force Base after falling 20 feet down from a 
fire escape and landing on both arms.  The examiner noted 
tenderness and swelling of both wrists with no obvious 
abrasions on the arms.  X-rays taken of the chest were 
negative, while x-rays of the right wrist, forearm and elbow 
revealed the presence of a fracture of the distal radius and 
radial neck, with slight impaction.  See Service Treatment 
Records, Emergency Sick Call Report & Radiographic Reports, 
August 14, 1965.  The appellant was placed in a right wrist 
plaster cast.  X-rays taken through the plaster cast in 
September 1965, did not reveal the previously seen fracture 
of the distal right radius.  Position and alignment were 
noted as excellent and the proximal end of the radius was not 
seen.  See Service Treatment Records, Radiographic Reports, 
September 3, 1965.  In March 1967, the appellant was treated 
for chronic prostatitis.  It was noted that he was initially 
very slow in responding, but at the end of his treatment was 
doing very well.  See Service Treatment Records, Consultation 
Sheet, March 29, 1967.  

Upon his discharge from service, it was noted that the 
appellant had fractured his right radius, which was casted 
and exhibited no complications and no sequellae.  It was also 
noted that he suffered from episodes of pain in the right 
testicular region, but he denied all other significant 
medical and surgical history.  See SF 88, Service Discharge 
Examination Report, March 21, 1967.  The appellant also 
indicated that he did not suffer from painful or "trick" 
shoulder or elbow, nor did he suffer from low back pain.  See 
SF 89, Service Discharge Examination Report, March 27, 1967.

Accordingly, the Board finds that the appellant did suffer 
from a right arm injury and chronic prostatitis during his 
time in active duty service.  Unfortunately however, there is 
no indication in the record that the appellant suffered from 
a disease or injury of the low back while in service.  Though 
the appellant contends that he injured his low back when he 
fell from the fire escape in 1965, there is no indication in 
the Emergency Sick Call report that he had any complaints of 
low back pain.  Therefore, element (2) under Hickson has been 
satisfied for the right arm disability and chronic 
prostatitis, but not for a low back disability.

A VA Medical Center (VAMC) treatment note, dated in October 
2003, noted a history of a discectomy in 1980.  See VAMC 
Treatment Record, October 2, 2003.  Review of the claims 
file, however, did not reveal any treatment records 
associated with this notation.
Private treatment records from W.B.M.C., dated in September 
2003, indicate the appellant's complaints of low back pain, 
joint aches and pains and arthralgias.  Upon physical 
examination, there was no kyphosis or scoliosis, no flank 
bruits, masses or tenderness.  No diagnosis of a low back 
disability was made.  See Private Treatment Records, W.B.M.C. 
Discharge Summary, September 24, 2003 - September 26, 2003.

The appellant was afforded a general VA examination in March 
2005.  The appellant again reported his 1965 fall from a fire 
escape while in service.  He was unable to recall the 
specifics of his injuries, but recalled that he injured his 
back and fell on his right side.  At that time, he 
experienced decreased strength and over the years, noted that 
he was not able to work with a hammer.  At the time of the 
examination, the appellant reported that he had little 
limitation, though he did experience some wrist soreness 
after using his hands.  Physical examination revealed well-
healed scars on the appellant's low back, normal right arm 
musculature and a slightly enlarged prostate with no masses.  
See VA General Examination Report, March 15, 2005.

The VA examiner's impression was benign prostatic hypertrophy 
and no abnormality of the right arm.  The VA examiner also 
noted that without records of an injury in the 1960s as well 
as more specific complaints, the examiner would have to 
resort to conjecture to determine what sequellae arose from 
the alleged injury.  Id.  The Board is unclear as to why the 
VA examiner made such a statement regarding the appellant's 
fall from the fire escape in 1965, when the service treatment 
records clearly document this incident as well as the 
injuries the appellant sustained as a result there from.  
Regardless however, the appellant was not diagnosed with a 
right arm disability, chronic prostatitis or a low back 
disability during his March 2005 VA examination.

In June 2005, the appellant complained of low back pain 
during a visit to the VAMC.  See VAMC Treatment Records, June 
7, 2005.  The appellant was not provided a diagnosis of a low 
back disability.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The only remaining evidence of record consists of the 
appellant's personal statements that he currently suffers 
from a right arm disability, a low back disability and 
chronic prostatitis, all of which are related to his time in 
service.  The Board acknowledges that the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he sustained certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno, supra.  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker, supra.  

The appellant is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu, 
supra.  As such, the appellant's assertions regarding the 
presence of a right arm disability, a low back disability and 
chronic prostatitis are of little probative value.  
Conversely, the VA examiner's March 2005 opinion is of 
tremendous evidentiary weight as the rationale was based on 
an examination of the appellant.  The Board finds the VA 
opinion to be persuasive and the most probative evidence on 
file with regard to diagnosed disabilities.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed right arm disability, a low back disability and 
chronic prostatitis, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 
Accordingly, the Board finds that the appellant does not 
currently suffer from the alleged disabilities and the claims 
fail on this basis.  See Hickson, supra.  As such, the Board 
need not discuss the question of medical nexus.

The Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claims that he currently suffers from a right 
arm disability, a low back disability and chronic prostatitis 
and that such are related to service.  There is not an 
approximate balance of evidence.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for chronic prostatitis is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


